      Case 1:18-cv-07119-AJN-OTW Document 88 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        12/14/2020


  Tommy Barnes,

                        Plaintiff,
                                                                               18-cv-07119 (AJN)
                –v–
                                                                                    ORDER
  The City of New York, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received the attached letter from Plaintiff. The Court respectfully directs

the Clerk to mail a copy of the Memorandum Opinion and Order, Dkt. No. 86, to the Plaintiff.



       SO ORDERED.

 Dated: December 14, 2020
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
Case 1:18-cv-07119-AJN-OTW Document 88 Filed 12/14/20 Page 2 of 2
